DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Anderson et al., U.S. Patent Application Publication No. 2006/0242400, discloses a system comprising [Fig. 1]:
a server [server blades 102; para. 0019: “System 100 includes a plurality of server blades 102a, 102b, 102c through 102n”]; and 
rack controller [management module 106], including: 
one or more processors [para. 0022: “Module 106 can include a central processing unit…”] to set up an OS image container as an imaging service [temporary network boot server 110] to provision the server [para. 0024: “Management module 106 creates temporary network boot server 110 in order to store the boot image 112 and upgrade package 114 received over network 108 thus providing a temporary boot source for the blade servers of BLADECENTER 102.”], transmit data via a first network [VLAN 122, para. 0029, 0030: “Via step S302, management module 106 creates a temporary VLAN 122 for each blade in BLADECENTER 102… After a temporary VLAN 122 has been created, module 106 receives and stores each server blade's boot sequence in memory, via step S304.”] to initiate a boot up process at the server [Fig. 3A, S304 and S306: MM saves each server blade’s boot sequence and changes each blade’s boot sequence to being with network boot] and download an OS image included in the OS image container via a second [network 108; Fig. 3A, S308, S310: blade requests delivery of upgrade package, boot image transmitted over network; para. 0031: “When a server blade is powered on, it searches for an operating system and requests delivery of a boot package, containing the OS, through the network 108, via step S308, since its boot sequence has been altered to now look toward network 108 before looking in the server blade's own hard drive.”].
Anderson does not teach that the one or more processors select an OS image container from a plurality of stored OS image containers.
 Gimpl et al., U.S. Patent Application Publication No. 2006/0294515, discloses one or more processors selecting an OS image container from a plurality of stored OS image containers [Fig. 4: network install manager and install source for O/S 1-5; Fig. 6, step 640: select OS to install; Fig. 7, step 720: retrieve install kernel for selected partition and OS installation].
The prior art of record does not teach or suggest, alone or in combination, a system comprising:
a server comprising a management interface; and
a controller comprising one or more processors to:
	select an OS image container from a plurality of stored OS image containers,
	transmit data over a management network to the management interface of the server, the data to initiate a boot up process at the server and the data comprising security information, and
	download, to the server over a secure communication link established on a second network by the server using the security information in the data, an OS image included in the selected OS image container, wherein the second network is separate from the management network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov